Case: 15-11063        Date Filed: 04/04/2016      Page: 1 of 2


                                                                           [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                 ________________________

                                       No. 15-11063
                                   Non-Argument Calendar
                                 ________________________

                          D. C. Docket No. 1:12-cr-00389-AT-GGB-1

UNITED STATES OF AMERICA,

                                                                               Plaintiff-Appellee,

                                            versus

SHAWN LAVON BROWN,

                                                                           Defendant-Appellant.
                                 ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________


                                        (April 4, 2016)

Before TJOFLAT, MARCUS and JILL PRYOR:

PER CURIAM:

       Albert Norton, Jr., appointed counsel for Shawn Brown in this direct criminal appeal, has

moved to withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record, including Brown’s responses to counsel’s motion, reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because independent
                Case: 15-11063        Date Filed: 04/04/2016       Page: 2 of 2


examination of the entire record reveals no arguable issues of merit, counsel’s motion to

withdraw is GRANTED. Brown’s motion to proceed in forma pauperis and motions to

discharge counsel and appoint new counsel are DENIED AS MOOT.

       At sentencing, the district court pronounced a restitution amount of $1,230,021.

However, that amount does not match the amount in the written judgment and the record

contains no explanation for the discrepancy. We therefore AFFIRM Brown’s conviction and

sentence but REMAND with instructions to correct the clerical error in the written judgment.

See United States v. Massey, 443 F.3d 814, 822 (11th Cir. 2006); Fed. R. Crim. P. 36.

       MOTION TO WITHDRAW GRANTED. CONVICTION AND SENTENCE

AFFIRMED; REMANDED FOR THE PURPOSE OF CORRECTING JUDGMENT.




                                                2